UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6026


BENNIE AUSTIN MACK, JR.,

                Plaintiff - Appellant,

          v.

D. DREW, in her individual capacity and in her official
capacity as Warden for the Federal Correctional Institute at
Bennettsville   South   Carolina;   P.    JENKINSON,  in her
individual capacity and in her official capacity as case
Manager   at   FCI    Bennettsville    South   Carolina; MS.
STONEBREAKER, in her individual capacity as Camp Counselor
at FCI Bennettsville South Carolina; R. E. HOLT, in his
individual capacity and in his official capacity as Regional
Director for the Federal Bureau of Prisons; YVONNE HINKSON,
in her individual capacity and in her official capacity as
Director of the Federal Bureau of Prisons,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Joseph F. Anderson, Jr., District
Judge. (9:09-cv-02891-JFA)


Submitted:   April 26, 2013                    Decided:   May 3, 2013


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Bennie Austin Mack, Jr., Appellant Pro Se. Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Bennie Austin Mack, Jr. appeals the district court’s

order denying his Fed. R. Civ. P. 60(b)(3) motion for relief

from   the    district      court’s      judgment       dismissing     his    complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau   of    Narcotics,      403    U.S.       388    (1971).        We    previously

affirmed the district court’s orders dismissing the complaint

and    denying     Mack’s    motions       for    reconsideration.            We    have

reviewed     the   record    and   find    that        this   appeal   is    frivolous.

Accordingly,       we   dismiss    the    appeal.         We   dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                           3